DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Election/Restrictions
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 20 is directed to product and is written in the form of a product-by-process claim wherein the product is formed from the composition of claim 1. In contrast the elected invention is a curable material. 
Inventions of Claim 1 and Claim 20 are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a curable material for forming other cured products that are not support materials and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-4, 8, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr (US 20050218549 A1) in view of Glavis (US 2956046 A)
	In reference to claim 1, Farr discloses a photocurable support material composition for an inkjet 3D printer (“Ink-jet technology, such as drop-on-demand and continuous flow ink-jet technologies, can be used to dispense components of the SFF composition onto a build platform” [P0019]) comprising: 
a mixture of water-soluble ethylenically unsaturated monomers ((“the SFF composition can include components such as, but not limited to, …at least one monoacrylate component (monomeric acrylate component), a light sensitive initiator”) [P0011] and “monomeric acrylate component can also include, but is not limited to, other acrylates having ethylenically unsaturated groups” [P0054]); and 
a photopolymerization initiator (“light sensitive initiator can include, but is not limited to, UV initiators and/or visible initiators” [P0055, emphasis added]), 
Farr further discloses a first water-soluble ethylenically unsaturated monomer comprising a first ionic group and a monovalent counter ion; and 
a second water-soluble ethylenically unsaturated monomer comprising a second ionic group and a polyvalent counter ion, and 
wherein the first water-soluble ethylenically unsaturated monomer and the second water soluble ethylenically unsaturated monomer are usable together 
wherein the first water-soluble ethylenicallv unsaturated monomer is at least one selected from a group consisting of sodium acrylate, potassium acrylate, and ammonium acrylate, and 
wherein the second water-soluble ethylenically unsaturated monomer is at least one selected from a group consisting of zinc acrylate. magnesium acrylate, calcium acrylate, aluminum acrylate and neodynium acrylate. 
(“monomeric acrylate component can include monoacrylates such as, but is not limited to, water-soluble mono-, di-, tri-, and tetra-functional acrylate monomers” [P0052]
 “the monomeric acrylate component can also include, but is not limited to, metal salts of methacrylate and acrylate. In particular, the monomeric acrylate component can include, but is not limited to, sodium methacrylate, potassium methacrylate, ammonium methacrylate, magnesium methacrylate, calcium methacrylate, aluminum methacrylate, zinc methacrylate, …, sodium acrylate, potassium acrylate, ammonium acrylate, magnesium acrylate, calcium acrylate, aluminum acrylate, zinc acrylate,” [P0053].)
Farr teaches that multiple water soluble monoacrylates can be used [P0052] wherein said monoacrylates includes the first water-soluble ethylenicallv unsaturated monomer and second water-soluble ethylenicallv unsaturated monomer and can be used together.
Although Farr discloses the claimed ingredients being useful together, as quoted above, Farr does not specifically teach the claimed composition by way of example and is not specifically limited to the claimed composition.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble acrylic polymers, Glavis teaches a
“35% aqueous solution of a mixture of 95 parts of sodium acrylate and 5 parts of calcium acrylate” (Example 5)
“a mixture of 90% sodium acrylate and 10% by weight of [magnesium acrylate]” (Example 10)
“a mixture of 60 parts of sodium acrylate and 40 parts of ammonium acrylate... copolymer was similarly obtained from a mixture of 40 parts of sodium acrylate with 60 parts of ammonium acrylate” (Example 11)
Also see Example 13, 14, 15.
The combination would be achievable by selecting the first water-soluble ethylenicallv unsaturated monomer and second water-soluble ethylenicallv unsaturated monomer from among the materials already disclosed as being usable together by Farr as ingredients in the composition in view of the guidance of Glavis which teaches that the  mixture of monovalent counter ion acrylate and polyvalent counter ion acrylate can successfully form polymers from an aqueous mixture. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the composition such that 
said mixture of water-soluble ethylenically unsaturated monomers comprises: 
a first water-soluble ethylenically unsaturated monomer comprising a first ionic group and a monovalent counter ion; and 
a second water-soluble ethylenically unsaturated monomer comprising a second ionic group and a polyvalent counter ion, and 
wherein the first water-soluble ethylenically unsaturated monomer and the second water soluble ethylenically unsaturated monomer are used together 
wherein the first water-soluble ethylenicallv unsaturated monomer is at least one selected from a group consisting of sodium acrylate, potassium acrylate, and ammonium acrylate, and 
wherein the second water-soluble ethylenically unsaturated monomer is at least one selected from a group consisting of zinc acrylate. magnesium acrylate, calcium acrylate, aluminum acrylate and neodymium acrylate. 
Glavis demonstrate to the person of skill in the art tasked with performing the method of Farr that the acrylates taught by Farr would be expected to be able to be mixed with an expectation of success to form a curable composition as claimed.
A person having ordinary skill in the art would have been specifically motivated to look to Glavis to provide guidance in selection of a mixture from the materials disclosed by Farr in order to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 2, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Farr further discloses wherein a content of said mixture of water-soluble ethylenically unsaturated monomer monomers is more than 30 mass% in 100 mass% of said photocurable support material composition for an inkjet 3D printer (“The SFF composition can include the acrylate component from 5% to about 50% and from about 20% to about 50% by weight of the SFF composition” [P0054]).
	In reference to claim 3, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Gravis further discloses another unsaturated monomer in an amount of less than 2 mass¾ in 100 mass¾ of said photocurable support material composition for an inkjet 3D printer (Example 13, 14, and 15).
	In reference to claim 4, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Gravis further discloses an organic acid and/ or a salt thereof (Example 13, 14, and 15).
	In reference to claim 8, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Farr discloses at [0065] that solvent is useful for adjusting the viscosity of photocurable material compositions for inkjet 3d printers.
	In reference to claim 10, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
Farr discloses wherein 20 to 70 mass% of said water-soluble ethylenically unsaturated monomer (“SFF composition can include the acrylate component from 5% to about 50% and from about 20% to about 50% by weight” [0054]);
0.05 to 10.0 mass% of said photopolymerization initiator (“light sensitive initiator from 0.01% to about 5%” [0057]); and
20 to 75 mass% of a solvent (“viscosity modifier from 1% to about 30%” [0065] and “viscosity modifier can include, but is not limited to, ethanol” [0065]).
	In reference to claim 19, the cited prior art discloses the photocurable support material composition for an inkjet 3D printer of claim 1
The cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function; and, the structure must be clearly and positively specified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4032701 A  teaches “polymerization solution itself is an aqueous solution of calcium acrylate, sodium acrylate, and an initiator”
US 3058958 A teaches “the employment of monomer salt mixtures containing from 5 to 25%, and preferably 12 to 18%, by weight of calcium acrylate in conjunction with a salt of acrylic acid or methacrylic acid formed of an alkali metal, ammonium, or a water-soluble amine”
US 20190002617 A1 (2016 priority date) titled RADICALLY CURABLE COMPOSITION AND CURED PRODUCT THEREOF, teaches “examples of the (meth)acrylate monomer include… zinc (meth)acrylate, potassium (meth)acrylate, sodium (meth)acrylate, magnesium (meth)acylate, calcium (meth)acrylate, barium (meth)acrylate, strontium (meth)acrylate, nickel (meth)acrylate, copper (meth)acrylate, aluminum (meth)acrylate, lithium (meth)acrylate, neodymium(meth)acrylate,” [P0219]
“curable composition and cured product according to one or more embodiments of the present invention can be used for a … ink,” [P0220]
US 20200062877 A1 teaches a “curable formulation, the formulation comprising a reaction product of one or more ionic/salt containing monomers; one or more monomers capable of forming solvent soluble or solvent degradable polymers” [Claim 8] “wherein the one or more ionic/salt containing monomers are selected from the group consisting of sodium acrylate, sodium methacrylate, and its hemihydrate, potassium acrylate, potassium methacrylate and its hemihydrate, …zinc(II) methacrylate, …, calcium methacrylate, neodymium methacrylate trihydrate, …, magnesium methacrylate, … and combinations thereof” [Claim 9]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744